Exhibit 10.2

 

Execution Version

 

 

 

WILLIS ENGINE SECURITIZATION TRUST II,

as Issuer

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Operating Bank and Trustee

 

WILLIS LEASE FINANCE CORPORATION,

as Administrative Agent

 

and

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Initial Liquidity Facility Provider

 

--------------------------------------------------------------------------------

 

GENERAL SUPPLEMENT 2016-1

 

Dated as of September 9, 2016

 

to

 

TRUST INDENTURE

 

Dated as of September 14, 2012

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

DEFINITIONS

 

 

 

Section 1.01.

Definitions

1

 

 

 

ARTICLE II

 

AMENDMENT

 

 

 

Section 2.01.

Amendment to Section 3.17(d) of the Indenture

2

 

 

 

ARTICLE III

 

 

EFFECTIVE DATE

 

 

 

Section 3.01.

Effective Date

5

 

 

 

ARTICLE IV

 

 

MISCELLANEOUS PROVISIONS

 

 

 

Section 4.01.

Ratification of Indenture

5

Section 4.02.

Counterparts

5

Section 4.03.

Governing Law; Jurisdiction

6

Section 4.04.

Amendments and Modifications

6

Section 4.05.

Waiver of Jury Trial

6

Section 4.06.

The Trustee

6

 

i

--------------------------------------------------------------------------------


 

This GENERAL SUPPLEMENT 2016-1, dated as of September 9, 2016 (as amended,
modified or supplemented from time to time, this “Supplement”), issued pursuant
to, and incorporating the terms of, the Trust Indenture, dated as of
September 14, 2012 (as previously amended and supplemented and as further
amended, modified or supplemented from time to time, the “Indenture”), is
entered into among WILLIS ENGINE SECURITIZATION TRUST II, a Delaware statutory
trust, as issuer of the Notes under the Indenture (“WEST”), WILLIS LEASE FINANCE
CORPORATION, a Delaware corporation, as Administrative Agent, CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK, a French banking corporation, as Initial
Liquidity Facility Provider, and DEUTSCHE BANK TRUST COMPANY AMERICAS, a New
York banking corporation, as Trustee and Operating Bank (the “Trustee”);

 

WITNESSETH THAT:

 

WHEREAS, WEST may amend the Indenture with the consent of a Required Majority of
the Holders and the Initial Liquidity Facility Provider, with a Trustee
Resolution in favor of such amendments and after receipt of a Rating Agency
Confirmation, subject to certain limitations, none of which are applicable to
the amendments made by this Supplement;

 

WHEREAS, a Required Majority of the Holders of the Notes and the Senior
Liquidity Provider have consented to such amendments;

 

WHEREAS, as required under the Indenture, WEST has provided a prior written
notice to the Rating Agencies setting forth the substance of such amendments and
the Rating Agencies have delivered Rating Agency Confirmations in respect of
such amendments;

 

WHEREAS, the amendments made by this Supplement do not affect the rights,
duties, indemnities or immunities of the Trustee or the Operating Bank under the
Indenture or any other Related Document and therefore do not require the express
written consent of the Trustee or the Operating Bank;

 

WHEREAS, WEST wishes to amend the Indenture by the execution and delivery of
this Supplement; and

 

WHEREAS, WEST has delivered to the Trustee the Officer’s Certificate and Opinion
of Counsel contemplated by Section 9.04 of the Indenture;

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.                                                  Definitions. 
Capitalized terms used herein and not otherwise defined shall have the meaning
set forth in the Indenture. The conventions of construction and usage set forth
in Section 1.02 of the Indenture are hereby incorporated by reference in this
Supplement.

 

--------------------------------------------------------------------------------


 

ARTICLE II

 

AMENDMENTS

 

Section 2.01.                                                  Amendments. The
Indenture is hereby amended as provided in this Article II. In an amended and
restated clause, deleted language is denoted as lined out and new language is
double underscored.

 

Section 2.02.                                                  New Definition. 
Section 1.01 of the Indenture is hereby amended by inserting the following
definition in the appropriate alphabetical order:

 

“Additional Contributions” means the proceeds of the issuance of Additional
Certificates or additional equity contributions made pursuant to
Section 5.02(i)(vi)

 

Section 2.03.                                                  Amended
Definitions. Section 1.01 of the Indenture is hereby amended by amending and
restating the definitions of Additional Certificates, Net Sale Proceeds and
Replacement Exchange as follows:

 

“Additional Certificates” means any Beneficial Interest Certificates issued
pursuant to the Trust Agreement, the proceeds of which are used, in substantial
part, to fund any of the following: (a) Discretionary Engine Modifications,
(b) Maintenance and Modification Expenses, (c) funding additional amounts to be
included in Net Sale Proceeds or deposited in the Engine Replacement Account
with respect to a Permitted Engine Disposition, and (d) a redemption of the
Notes.

 

“Net Sale Proceeds” means, with respect to any Engine Disposition, the aggregate
amount of cash (including proceeds of casualty insurance) received or to be
received from time to time (whether as initial or deferred consideration) by or
on behalf of the seller in connection with such transaction, including Purchase
Option payments and any Additional Contributions, after deducting therefrom
(without duplication) (a) reasonable and customary brokerage commissions and
other similar fees and commissions (including the Disposition Fee received by
the Servicer under the Servicing Agreement), (b) the amount of taxes payable in
connection with or as a result of such transaction and (c) the cost of any
modifications to the asset made in connection with its sale or other
disposition, in each case to the extent, but only to the extent, that amounts
described in clause (a) and so deducted are, at the time of receipt of such
cash, actually paid to a Person that is not an Affiliate of the seller and are
properly attributable to such transaction or to the asset that is the subject
thereof.

 

“Replacement Exchange” means the acquisition by any Issuer Group Member of one
or more Replacement Engines in a Permitted Engine

 

2

--------------------------------------------------------------------------------


 

Acquisition with all or a portion of the Net Sale Proceeds from one or more
Permitted Engine Dispositions by any Engine Subsidiary or Engine Trust within
the Replacement Period applicable to such Permitted Engine Disposition together
with Additional Contributions, if any, deposited in the Engine Replacement
Account with respect to such Permitted Engine Disposition, provided that the
Issuer shall have elected to use all or such portion of such Net Sale Proceeds
in a Replacement Exchange in accordance with Section 3.01(j) hereof.  A
Replacement Exchange shall commence on the date of the first Permitted Engine
Disposition that is a part of the Replacement Exchange and shall terminate on
the date of the last Permitted Engine Acquisition that is a part of the
Replacement Exchange

 

Section 2.04.                                                  Engine
Replacement Account. Clauses (i) and (ii) of Section 3.01(i) regarding the
Engine Replacement Account are hereby amended and restated in their entirety to
read as follows:

 

(i)             The Issuer may elect, by notice to the Trustee in writing, not
later than the last Business Day preceding the later of the date of any
Permitted Engine Disposition and the date on which the Net Sale Proceeds of such
Permitted Engine Disposition are received, to deposit all or a portion of the
Net Sale Proceeds realized from such Permitted Engine Disposition and any
Additional Contributions made in respect of such Permitted Engine Disposition in
the Engine Replacement Account, whether or not initially deposited in the
Collections Account, in (x) the Engine Replacement Account or, only in the case
of Net Sale Proceeds, (y) a Qualified Escrow Account maintained by a Qualified
Intermediary, provided that such written direction shall be accompanied by a
Trustee  Resolution  that  such  election  has  been  made  and  that  the 
requirements of Sections 5.02(o) in respect of such Permitted Engine Disposition
have been satisfied. The Trustee shall, or shall cause the Operating Bank to,
retain in the Collections Account all or any portion of the Net Sale Proceeds
realized from any Permitted Engine Disposition as to which the direction
described in the preceding sentence is not received by the end of the last
Business Day preceding the later of the date of any Engine Disposition and the
date on which such Net Sale Proceeds are received.

 

(ii)          The Issuer may elect to apply the Net Sale Proceeds from a
Permitted Engine Disposition and any such Additional Contributions deposited in
the Engine Replacement Account or a Qualified Escrow Account pursuant to
Section 3.01(i)(i) in a Permitted Engine Acquisition at any time during the
applicable Replacement Period

 

Section 2.05.                                                  Limitation on
Transactions with Affiliates. Section 5.02 (h) regarding limitation on
transactions with Affiliates is hereby amended by deleting the word “or” at the
end of clause (vii), inserting the following new clause (viii) and renumbering
the existing clause (viii) as clause (ix):

 

3

--------------------------------------------------------------------------------


 

(ix)                                                      the issuance of
Additional Certificates or the acceptance of additional equity contributions
pursuant to Section 5.02(i)(vi); or

 

Section 2.06.                                                  Limitation on the
Issuance, Delivery and Sale of Equity Interests. Clause (vi) of
Section 5.02(i) regarding limitation on the issuance, delivery and sale of
equity interests is hereby amended and restated in its entirety to read as
follows:

 

(vi)                                                      the issuance of
Additional Certificates to the holders of the Beneficial Interest Certificates
(or their nominees) to the extent such holders of the Beneficial Interest
Certificates provide funds to the Issuer to fund any of the following:
(A) Discretionary Engine Modifications, (B) Maintenance and Modification
Expenses, (C) funding additional amounts to be included in Net Sale Proceeds or
deposited in the Engine Replacement Account, and (D) a redemption or discharge
of the Notes upon any acceleration of the Notes, provided that the Issuer may
accept additional equity contributions from the holders of the Beneficial
Interest Certificates in proportion to their

 

Section 2.07.                                                  Engine
Dispositions. Clause (v)(c) of Section 5.02(p) regarding Engine Dispositions is
hereby amended and restated in its entirety to read as follows:

 

(C)                                                       the aggregate Initial
Appraised Values of the Engines that have been disposed of in Engine
Dispositions (other than Engine Dispositions pursuant to clauses (ii) or (iv) of
this Section 5.02(p)), reduced by the Aggregate Engine Disposition Adjustment
Amount, shall (I) prior to the third anniversary of the Initial Closing Date,
not exceed 20% of the Engine Disposition Limit as of the date of such Engine
Disposition and (II) at any time thereafter prior to repayment in full of the
Outstanding Principal Balance of the Notes together with accrued and unpaid
interest thereon, not exceed 50% of Engine Disposition Limit as of the date of
such Engine Disposition

 

Section 2.08.                                                  Engine
Acquisitions.  Clause (viii) of Section 5.02(q) regarding Engine Acquisitions is
hereby amended and restated in its entirety to read as follows:

 

(viii)                                                the cumulative Initial
Appraised Values of all Replacement Engines purchased or acquired within the
12-month period ending on the date such Replacement Engine is to be purchased or
acquired shall not exceed 20% of the Aggregate Initial Appraised Value as of
such date;

 

Section 2.09.                                                  Concentration
Limits.  The table in Exhibit B regarding Concentration Limits is amended and
restated in its entirety as follows:

 

4

--------------------------------------------------------------------------------


 

Category

 

Limit*

 

CFM56-7B engines

 

50

%

Other single engine type

 

25

%

Turboprop Engines

 

10

%

Single supported narrow body aircraft type

 

50

%

Single supported wide body aircraft type

 

25

%

Aggregate supported wide body aircraft

 

50

%

Single lessee (other than Southwest Airlines)

 

25

%

Southwest Airlines (excluding Southwest Airlines)

 

35

%

Top 3 lessees (excluding Southwest Airlines)

 

50

%

North America

 

75

%

South/Central America

 

25

%

Western Europe

 

75

%

Eastern Europe

 

15

%

Africa/Middle East

 

15

%

Asia/Pacific

 

35

%

Single country in Asia/Pacific

 

25

%

 

--------------------------------------------------------------------------------

* Concentration Limit (as % of the Aggregate Adjusted Appraised Value)

 

ARTICLE III

 

EFFECTIVE DATE

 

Section 3.01.                                                  Effective Date. 
This Supplement shall become effective upon the date first set forth above.

 

ARTICLE IV

 

MISCELLANEOUS PROVISIONS

 

Section 4.01.                                                  Ratification of
Indenture.  As supplemented and amended by this Supplement, the Indenture is in
all respects ratified and confirmed and the Indenture as so supplemented by this
Supplement shall be read, taken and construed as one and the same instrument.

 

Section 4.02.                                                  Counterparts. 
This Supplement may be executed in two or more counterparts, and by different
parties on separate counterparts, each of which shall be an original, but all of
which shall constitute one and the same instrument.

 

5

--------------------------------------------------------------------------------


 

Section 4.03.                                                  Governing Law;
Jurisdiction.  THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REFERENCE TO ITS CONFLICTS OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. Each of the parties hereto
agrees that the United States federal and New York State courts located in The
City of New York shall have jurisdiction to hear and determine any suit, action
or proceeding, and to settle any disputes, which may arise out of or in
connection with this Supplement and, for such purposes, submits to the
jurisdiction of such courts. Each of the parties hereto waives any objection
which it might now or hereafter have to such courts being nominated as the forum
or venue to hear and determine any suit, action or proceeding, and to settle any
disputes, which may arise out of or in connection with this Supplement and
agrees not to claim that any such court is not a convenient or appropriate
forum. Each of the parties hereto consents to the granting of such legal or
equitable relief as is deemed appropriate by such courts.

 

Section 4.04.                                                  Amendments and
Modifications.  The terms of this Supplement may be waived, modified or amended
only in a written instrument signed by each of WEST and the Trustee and, except
with respect to the matters set forth in (and subject to the terms of)
Section 9.01 and 10.02 of the Indenture, only with the prior written consent of
the Requisite Majority of the Holders.

 

Section 4.05.                                                  Waiver of Jury
Trial.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, AS AGAINST THE
OTHER PARTY HERETO, ANY RIGHTS IT MAY HAVE TO A JURY TRIAL IN RESPECT OF ANY
CIVIL ACTION OR PROCEEDING (WHETHER ARISING IN CONTRACT OR TORT OR OTHERWISE),
INCLUDING ANY COUNTERCLAIM, ARISING UNDER OR RELATING TO THIS SUPPLEMENT,
INCLUDING IN RESPECT OF THE NEGOTIATION, ADMINISTRATION OR ENFORCEMENT HEREOF.

 

Section 4.06.                                                  The Trustee.  The
Trustee shall not be responsible in any manner whatsoever for or in respect of
the validity or sufficiency of this Supplement or for or in respect of the
recitals contained herein, all of which recitals are made solely by WEST.

 

[Signatures follow.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, WEST and the Trustee have caused this Supplement to be duly
executed and delivered by their respective officers all as of the day and year
first above written.

 

 

WILLIS ENGINE SECURITIZATION TRUST II

 

 

 

By:

/s/Scott B. Flaherty

 

 

Name: Scott B. Flaherty

 

 

Title: Controlling Trustee

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual capacity but solely
as Trustee

 

 

 

By:

/s/Rosemary Cabrera

 

 

Name: Rosemary Cabrera

 

 

Title: Associate

 

 

 

 

 

By:

/s/Diana Vasconez

 

 

Name: Diana Vasconez

 

 

Title: Associate Vice President

 

 

 

 

 

WILLIS LEASE FINANCE CORPORATION, as Administrative Agent

 

 

 

By:

/s/Dean M. Poulakidas

 

 

Name: Dean M. Poulakidas

 

 

Title: Senior Vice President

 

 

 

 

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as the Initial Liquidity Facility
Provider

 

 

 

By:

/s/Kostantina Kourmpetis

 

 

Name: Kostantina Kourmpetis

 

 

Title: Managing Director

 

 

 

 

 

By:

Michael Regan

 

 

Name: Michael Regan

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------

 